Citation Nr: 1503488	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  09-28 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for type II diabetes mellitus.

2. Entitlement to service connection for an unknown virus, causing fatigue, canker sores, and low grade fever.

3. Entitlement to service connection for chronic headaches.

4. Entitlement to service connection for white phosphorous burns, both feet.


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to August 1967 and August 1967 to June 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

A review of the Veterans Benefits Management System (VBMS) and does not reveal any additional documents pertinent to the present appeal.  The Virtual VA paperless claims processing system contains additional VA treatment records.

In October 2014, the Veteran withdrew his request for a Board hearing.

The Veteran provided testimony before Decision Review Officers at the RO in August 2006 and May 2007.  Transcripts of the hearings are associated with the claims file.

The issues of entitlement to service connection for a right hip disorder and earlier effective date for all service-connected disabilities have been raised by the record in January 2011 and February 2013 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for service connection for an unknown virus, causing fatigue, canker sores, and low grade fever; chronic headaches; and white phosphorous burns, both feet are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDING OF FACT

The Veteran does not require regulation of activities as part of medical management of diabetes mellitus.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 percent for type II diabetes mellitus are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.119, Diagnostic Code 7913 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

The duty to notify in this case was satisfied by letters sent to the Veteran in February 2006 and March 2006.  The claim was last adjudicated in June 2013. 

After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  For these reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).

Law and Analysis

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

Diabetes Mellitus 

The Veteran has appealed the 20 percent rating for his diabetes mellitus.  For the next higher rating, 40 percent, the evidence would have to demonstrate that the Veteran required insulin, restricted diet, and regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  A rating in excess of 40 percent would require ketoacidosis or hypoglycemic reactions.  

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Although as shown in examination reports and VA treatment records, the Veteran does require insulin and a restricted diet to control his diabetes mellitus, that treatment regimen only qualifies him for a 20 percent rating.  Similarly, changing or increasing medication is contemplated in the 20 percent evaluation.  During his DRO hearings in August 2006 and May 2007, the Veteran indicated, that he required regulation of activities, but there is no evidence that any such regulation of activities has been medically prescribed.  To the extent that the Veteran is asserting that he has regulation of activities due to a heart disability, such symptomology is already contemplated in the separate evaluation for coronary artery disease.  The February 2006 VA examiner found no restriction of activities due to diabetes.  At the January 2013 VA examination, the Veteran he denied having been informed by a medical professional that he needed to regulate his activities to treat his diabetes.  The examiner specifically indicated that the Veteran did not need to regulate his activities due to his diabetes.  There is no other medical evidence to suggest that he had been.  Consequently, a rating in excess of 20 percent for diabetes mellitus, type II, is not warranted at any stage of the appeal. 38 C.F.R. § 4.119, Diagnostic Code 7913.  

The Board also finds that there is no evidence to suggest that the Veteran warrants separate ratings for any other diabetes-related disabilities.  He is in receipt of a separate rating for diabetic peripheral neuropathy and coronary artery disease.  Note (1) to DC 7913 provides that compensable complications of diabetes will be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Non-compensable complications are considered part of the diabetic process.  

As the preponderance of the evidence is against the claim for an evaluation in excess of 20 percent for type II diabetes mellitus, the benefit of the doubt doctrine is not for application in resolution of this aspect of the Veteran's appeal.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Extraschedular Considerations

The Board has also considered whether the service-connected diabetes mellitus presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the rating criteria for diabetes mellitus reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence fails to show anything unusual or exceptional that would render the schedular criteria inadequate in this case.  Here, the rating criteria directly address the symptoms of the Veteran's type II diabetes mellitus, such as the need for an oral hypoglycemic agent and a restricted diet.  In addition, the Veteran has a separate evaluation for compensable complications of diabetic peripheral neuropathy and coronary artery disease.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Because the only increased rating claim on appeal at this time is for diabetes mellitus type II, that is the only disability that the Board is considering in the extraschedular analysis with respect to considering the collective impact of the disabilities. 

ORDER

An evaluation in excess of 20 percent for type II diabetes mellitus is denied.


REMAND

On remand, the AOJ should ensure that all available VA and non-VA treatment records are obtained.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In a February 2013 statement, the Veteran indicated that he was scheduled to be evaluated at the War Related Illness and Injury Study Center in May 2013.  The AOJ should ascertain whether this examination occurred and associate any additional records with the file.

Additionally, VA medical opinions and examinations should be obtained for the service connection claims on appeal.  A review of the record shows that the claimed conditions have either observable symptoms that the Veteran was competent to describe (scars on feet), or they are shown to be present in his post-service VA medical records (headaches).  Moreover, as the Veteran's combat status has been acknowledged, an opinion addressing the etiology of the claimed conditions should be obtained.   

Finally, the AOJ should attempt to obtain a fully legible copy of the Veteran's May 1969 Report of Medical Examination for ETS purposes.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should attempt to obtain a fully legible copy of the Veteran's May 1969 Report of Medical Examination for ETS purposes.  Any attempts to obtain this record should be documented in the claims file.

2. The AOJ should ensure that all available VA and non-VA treatment records are obtained.  The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the AOJ. 

The AOJ should ascertain if an examination was performed at the War Related Illness and Injury Study Center and obtain any report of examination.

3. The AOJ should make arrangements for the Veteran to be scheduled for a VA examination to determine the nature and likely etiology of the claimed burns on feet and headaches. The AOJ should send the claims file to the examiner for review.  The examiner should elicit a history from the Veteran, include the date of onset of the claimed headaches and perform any indicates tests and studies.

After reviewing the entire record and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that any current scar on the top of the feet had its onset during his period of active service or otherwise is related to an event or incident any incident of that service, to include exposure to Agent Orange.

The examiner should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that any headache disorder had its onset during his period of active service or otherwise is related to an event or incident of that service, to include exposure to Agent Orange. 
The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current headache disability was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected coronary artery disease, diabetes mellitus, any other service-connected disability, or medication used to treat a service-connected disability.

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner should provide a complete rationale for any conclusions reached.

4. Then, the AOJ should adjudicate the Veteran's claim of service connection for headaches, burns on feet, and unknown virus.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


